Citation Nr: 0927477	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-03 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1955 to June 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The Veteran's service-connected disabilities have not been 
shown to prevent him from securing and following 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in September 
2005 in which the RO advised the appellant of the evidence 
needed to substantiate his TDIU claim.  This letter also 
advised the appellant of his and VA's responsibilities under 
VCAA, to include what evidence should be provided by him and 
what evidence should be provided by VA.  A letter dated in 
March 2006 further advised the Veteran as to the type of 
evidence needed to substantiate both the disability rating 
and effective date elements of his claim, pursuant to the 
Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the Veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  In particular, the 
Board notes that the RO arranged for the Veteran to undergo a 
VA examination for his varicose veins claims in July 2005.  
While the Veteran has not been provided with an examination 
with respect to his TDIU claim, the Board finds that an 
examination is not necessary for an equitable disposition of 
this claim.  As will be discussed below, the Veteran's TDIU 
claim is based solely on his varicose veins disabilities, and 
the July 2005 VA examination report addresses the Veteran's 
occupational impairment due to varicose veins.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required, nor is there notice delay or deficiency 
resulting in any prejudice to the Veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Analysis

The Veteran essentially asserts that he is unable to work as 
a result of his current service-connected disability. 

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15 (2008).

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual 
unemployability, 'presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider.'  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extra-schedular consideration.

In the case at hand, the Veteran is service-connected for 
right leg varicose veins at a rate of 40 percent and left leg 
varicose veins with a 20 percent rating.  Combining these 
ratings under 38 C.F.R. §§ 4.25 and 4.26 results in a 60 
percent rating.  These disabilities are considered one 
disability under the criteria of 38 C.F.R. § 4.16(a) and thus 
satisfy the schedular TDIU criteria.  The Board must now 
consider whether the Veteran is, in fact, unemployable due to 
his service-connected disabilities.  

The Veteran's September 2005 TDIU application indicates that 
he was born in March 1936 and his assertion that he worked 
full time until he became too disabled to work in May 2000.  
He reportedly taught school for 30 hours per week from 1972 
to 2000 and lost no time from illness.  From 1984 to the time 
of his TDIU application, the Veteran had also been working 10 
to 20 hours per week as a pastor and had lost no time due to 
illness.  He noted that he had left his last job due to his 
disability and that he had not tried to obtain employment 
since he became too disabled to work.  The Veteran also 
reported having earned a master's degree in education.  

In the May 2006 notice of disagreement, the Veteran's 
representative stated that the Veteran does not feel that any 
employer would hire him with his service-connected 
disabilities.  The Veteran also contended that he is not 
capable of securing and maintaining substantially gainful 
employment, regardless of whether that employment was either 
performing physical or sedentary-type work.  The Veteran's 
representative noted that the Veteran experiences pain and 
swelling in his legs after prolonged standing or walking.  It 
was also noted that, although the Veteran was able to 
function as a Church pastor on a part-time basis, those 
duties should not be considered gainful employment.  

A July 2009 informal hearing presentation from the Veteran's 
representative further notes that the Veteran has pain with 
driving, standing, and walking for any length of time due to 
his varicose veins.  It also indicates that the Veteran has 
not had full time employment since May 2000, when he retired 
from his teaching career.  His only employment has been as a 
pastor, and it was noted that this position consists of 
working only 10 to 20 hours per week and cannot be considered 
substantially gainful employment.
 
Having reviewed the complete record, the Board finds that the 
most probative evidence is the July 2005 VA arteries and 
veins examination report.  According to this report, the 
Veteran reported that his symptoms included pain rated 4-5 
out of 10, achiness of the legs, and leg fatigue.  Flare-up 
was alleviated with rest.  There was no additional limitation 
of motion or functional impairment with flare-up.  The 
Veteran was able to walk for exercise, but it increased pain 
in the legs.  The Veteran reported continuing to exercise in 
spite of the pain.  

It was also noted that the Veteran's activities involving 
walking or prolonged standing were affected by the increased 
pain in his legs, such as when he goes grocery shopping.  The 
Veteran was also required to wear compression stockings at 
all times.  The Veteran was noted to have bilateral pedal 
edema 1+ that was partially relieved by the compression 
stockings.

On examination, the Veteran had dilated tortuous veins in the 
saphenous veins of the bilateral calves, with the left worse 
than the right.  It was noted that the Veteran had similar 
veins in the thighs.  The veins were subdermal ropelike knots 
that were one-quarter to one-half inch in width.  There were 
no signs of thrombophlebitis in the bilateral thighs.  There 
was stasis pigmentation in the right lower extremity and 1+ 
pitting edema bilaterally.  The edema was noted not to be 
board-like, but it was persistent.  

With respect to the affect of this condition on the Veteran's 
usual occupation, the examiner noted that the Veteran 
currently served as a pastor of a local church and had been 
doing so for the past 21 years.  He was a retired school 
teacher.  Prolonged standing while teaching or preaching was 
noted to increase the pain in his legs.  Consequently, the 
Veteran had to sit frequently to rest the legs.  Otherwise, 
the examiner concluded that there was no affect on his 
occupation.  

Although the examiner acknowledged that the Veteran's 
disability resulted in his having to sit frequently to rest 
his legs, it is clear that the examiner otherwise felt that 
the Veteran would be able to secure or maintain employment 
despite the impairment resulting from his service-connected 
disability.  As noted, the Board has considered the Veteran's 
own lay assertion that his disability is so severe as to 
prevent any sort of gainful employment regardless of whether 
that employment was either performing physical or sedentary-
type work.  Certainly, the Veteran is competent to describe 
symptoms such as pain and swelling, and difficulties 
resulting from such symptoms.  To this extent, his reports 
are entitled to some probative weight.

However, as noted, the VA examiner provided detailed clinical 
findings that specifically took into account both the 
Veteran's own description of his symptoms, and also the 
examiner's own observations on physical examination.  The 
examiner specifically discussed the degree of functional 
limitation present both normally and during flare-up, and 
specifically addressed how this disability would likely most 
impact his employment.  For these reasons, the Board finds 
the July 2005 VA examiner's report to be much more probative 
than the Veteran's own very general subjective reports of 
being unable to work.  While the Board has not considered the 
Veteran's age or non-service-connected disabilities in 
reaching this conclusion, it has taken into account the 
Veteran's advanced education and current, part-time 
employment in finding that the Veteran is not precluded from 
full-time sedentary employment due to his service-connected 
disability.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against referring a claim 
for TDIU on an extraschedular basis.  The evidence in this 
case does not show that the Veteran is unable to follow a 
substantially gainful occupation due to service-connected 
disability.  In reaching this decision, the Board considered 
the applicability of the benefit-of-the-doubt doctrine, but 
as there is not an approximate balance of positive and 
negative evidence of record, there is no doubt to be 
resolved.




ORDER

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


